UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
IN RE: )
) Case No. 19-01228-5-JNC
CAH ACQUISITION COMPANY #4, )
INC., d/b/a DRUMRIGHT REGIONAL ) Chapter 11
HOSPITAL )
)
Debtor. )
)

 

APPLICATION FOR EMPLOYMENT OF CO-COUNSEL FOR
THE TRUSTEE, NUNC PRO TUNC

Pursuant to the provisions of Sections 327(a) of the Bankruptcy Code, the undersigned
Trustee hereby submits this application for an Order authorizing the employment of Jason L.
Hendren, Rebecca F. Redwine and the firm of Hendren, Redwine & Malone, PLLC (“Hendren
Redwine”) as co-counsel for the Trustee, nunc pro tunc to the petition date in the Chapter 11
proceeding; and, in support of said Application, shows unto the Court as follows:

1. CAH Acquisition Company #4, Inc. filed a voluntary petition under Chapter 11 of
the United States Bankruptcy Code on March 17, 2019. Thomas W. Waldrep, Jr. was appointed
as Trustee on March 18, 2019.

2. The Trustee seeks authority to employ Jason L. Hendren, Rebecca F. Redwine and
the firm of Hendren, Redwine & Malone, PLLC (“Hendren Redwine”) as co-counsel for the Trustee
along with Waldrep LLP, nune pro tunc to the petition date.

3. The Trustee has selected Hendren Redwine to serve as co-counsel for the Trustee

along with Waldrep, LLP to assist him with any issues that may arise in the administration of the
Chapter 11 case.

4. Hendren Redwine does not hold or represent an interest adverse to the Estate.

5, Hendren Redwine is disinterested within the meaning of Section 327(a) of the
Bankruptcy Code.

6. No compensation has been paid to date to Hendren Redwine. Jason L. Hendren has

read the affidavit, and all matters therein are true and correct to the best of his knowledge and belief.

All post-petition fees, compensation and reimbursement for expenses to Hendren Redwine will be

determined after application and approval by the Court.

7. The employment of Hendren Redwine would be in the best interests of the Estate.
WHEREFORE, the Trustee prays that the Court enter an Order authorizing him to employ

Hendren Redwine co-counsel for the Trustee along with Waldrep, LLP, nunc pro tunc to the

petition date, to assist him in the administration of the Estate.

This the 1st day of April, 2019.

WALDREP, LLP

s/ Thomas W. Waldrep, Jr.
Thomas W. Waldrep, Jr.

NC State Bar No. 11135
Waldrep, LLP

101 S. Stratford Road, Suite 210
Winston-Salem, NC 27104
Telephone: (336) 717-1440

Fax: (336) 717-1340

Email: twaldrep@waldrepllp.com
CHAPTER 11 TRUSTEE

 
CERTIFICATE OF SERVICE

The undersigned hereby certifies that this day he served a copy of the foregoing on the

parties in interest either electronically or by depositing copies of same in a depository under the

exclusive care and custody of the United States Postal Service, in a postage-paid envelope,

addressed as follows:

Marjorie K. Lynch

(via CM/ECF)

Office of the Bankruptcy Administrator

Rayford K. Adams, III
Counsel for the Debtor

This the lst day of April, 2019.

(via CM/ECF)

WALDREP LLP

s/ Thomas W. Waldrep, Jr.
Thomas W. Waldrep, Jr.

NC State Bar No. 11135
Waldrep, LLP

101 S. Stratford Road, Suite 210
Winston-Salem, NC 27104
Telephone: (336) 717-1440

Fax: (336) 717-1340

Email: twaldrep@waldrepllp.com
CHAPTER 11 TRUSTEE
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

 

GREENVILLE DIVISION
IN RE: )
) Case No. 19-01228-5-JNC
CAH ACQUISITION COMPANY #4, )
INC., d/b/a DRUMRIGHT REGIONAL ) Chapter 11
HOSPITAL )
)
Debtor. )
)
AFFIDAVIT
I, Jason L. Hendren, being first duly sworn, say:
1. I am licensed to practice law in the State of North Carolina and am a partner with

Hendren, Redwine & Malone, PLLC (“Hendren Redwine”) located at 4600 Marriott Drive, Suite

150, Raleigh, North Carolina 27612.

Ze I, Jason L. Hendren and Hendren Redwine wish to be employed by the Trustee as
Counsel for the Trustee as listed in the Application to Employ our firm filed herewith.

3. Neither I nor Hendren Redwine, represent or hold an interest adverse to the Estate,
and are disinterested within the meaning of Section 327(a) of the Bankruptcy Code.

I declare under penalty of perjury that the foregoing is true and correct.

DATED: April 1, 2019

HENDRERN, REDWINE & MALONE, PLLC
By:

Jason L.\Hendren,

NC State No. 29869

4600 Marriott Drive, Suite 150
Raleigh, NC 27612

Telephone: (919) 573-1422

Facsimile: (919) 420-0475

Email: jhendren@hendrenmalone.com
Sworn to and subscribed AnentUeneesee yy,

  

\ ce
Before me this the PU day Soee® E eo,
of 2019. ES ots %%
BS QU), 8
ee =
ZO ed
% & Qs
$7, UBS ze
ey ae
My Commission Expires: Mtn CO

Wiarioee
